Rao, Judge:
The appeals for reappraisement listed on schedule A, hereto annexed and made part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeals for reappraisement consists of bamboo blinds and sets of hardware accessories imported from Japan; and that each bamboo blind, as invoiced is accompanied by one set of hardware accessories.
That on or about the dates of exportation of the merchandise hereinbefore described, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, as follows: The merchandise on the invoices for which Daimaru Kogyo Kaisha, Ltd. is shown as the maker or manufacturer, at the appraised unit values, packed; and the merchandise on the invoices for which Oriental Blind Go., Ltd. is shown as the maker or manufacturer, at the appraised unit values, plus baling and packing charges, as invoiced; that said unit values include the cost of the sets of hardware accessories, which *431cost is 3 cents (U.S. Oy) per set of hardware accessories; and that there was no higher foreign value.
That the above appeals for reappraisement are limited to the merchandise hereinbefore described and are abandoned as to all other merchandise; and that said appeals may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be ¿he proper basis for the determination of the value of the merchandise here involved and that such values were as follows:
For the merchandise on the invoices for which Daimaru Kogyo Kaisha, Ltd., is shown as the maker or manufacturer, the appraised unit values, packed.
For the merchandise on the invoices for which Oriental Blind Co., Ltd., is shown as the maker or manufacturer, the appraised unit values, plus baling and packing charges, as invoiced.
Said unit values include the cost of the sets of hardware accessories of 3 cents (United States currency) per set.
Judgment will be entered accordingly.